Title: Charles Williamos to Abigail Adams, 27 June 1785
From: Williamos, Charles
To: Adams, Abigail


     
      Dear Madam
      Paris 27th. June 1785
     
     I had the pleasure of writing to Mr. Adams four or five days after your departure to acquaint you of your son’s safe arrival at l’Orient, and as I did not know your proper adress, I enclosed my letter to Mr. Clarke at Counsellor Brown’s, Chancery Lane, with very particular charge to wait on you immediately on your arrival. Mr. Clarke has not wrote to me since, and by Miss Adams’s note I am led to think my former letter has miscarried, be kind enough therefore to excuse my apparent neglect, a thing, far, very far indeed from my thoughts; I then mentioned that my letter from the Captain and officers of the Packet gave me every hope that your son would meet with every attention and find thereby his passage less Irksome.
     I was very happy in seeing Mrs. Hay but should have been much more so if I could have rendered her stay here as agreable as possible. Mr. Carnes Joined with me in every endeavour. But large towns are such a bore to the true pleasures of Society that I fear she did not relish Paris much; I was much surprised after parting with her the evening before, that when I called the next morning I was told of her departure; Your mantua maker behaved so very Ill that altho’ I went to her, and to Mrs. Barclay’s on purpose, and sent my man several times to her, she would not finish your things till many days after Mrs. Hay went away. I am looking every where for a safe opportunity to send them.
     The June Packet sails from L’orient. I have sent Miss Adams’s letter to a friend at New York with particular directions to deliver, or forward it, the next packet, and some merchant vessels are certainly to go in the Course of next month from Havre. I shall sail in the very first, doctor Franklin proposes doing the same if possible; we are all very well here but feeling every day more and more the loss of our most valuable Auteuill friends. How does, the Change of places, manners and things agree with them? but with such minds as they possess can they but be happy every where?
     Mr. Jefferson has some letters ready many days since, which only wait for a Safe Conveyance. They are not often met with.
     The May packet is not arrived yet, all our american news which appear important are by the way of England.
     Can I flatter myself Madam that if my feeble services can be of any use on this or the other side of the Atlantick you will Command them freely.
     Nothing could render me more truly happy than opportunities of rendering agreable the unfeigned respect and most sincere regard  which I have the honor to be perfectly
     Madam your most obedient devoted servant
     
      C: Williamos
     
     
      My best respect ever truly attend Mr. and Miss Adams; I am very happy to hear Col. Smith is arrived Safe and well.
     
    